HENRIOD, Justice:
Appeal from the lower court’s order determining the inheritance tax in the probate of decedent Castles’ estate. Affirmed. No costs awarded.
There is no decree of distribution in the record on appeal. The only documents here have to do with the tax.
The sole question put on appeal is whether a wife’s statutory distributive share under Title 74-4-3, Utah Code Annotated 1953, is taxable.
Castles’ will gave his wife one-half and each of two children one-fourth of his estate, inventoried at $71,000, $56,000 of which was real property, to which one-third, or $18,667, Mrs. Castles was entitled as a matter of right under 74 — 4-3.
The question posed above has been a bone of contention in this court for half a century, starting with In re Bullen’s Estate,1 which held that such statutory right of a wife was invulnerable to an inheritance tax, her right being inchoate and absolute.
In re Bullen in point of time was followed by In re Osgood’s Estate,2 and In re Kohn’s Estate,3 which cases appellant urges reversed In re Bullen. Nonetheless, and without arguing the merits of those cases, in a recent unanimous opinion of this court— In re Estate of Paxman 4 — this court, citing *5In re Bullen, restated that the wife’s statutory interest was not taxable, and that is the law of this state presently.
The main thrust of appellant’s contention is that the Paxman case should be reversed. We are not constrained to follow such urgence.
Having thus concluded, we consider the other points on appeal need no further treatment.
CROCKETT, C. J., and CALLISTER and TUCKETT, JJ., concur.

. 47 Utah 96, 151 P. 533, L.R.A.1916C, 670 (1915).


. 52 Utah 185, 173 P. 152, L.R.A.1918E, 697 (1918).


. 56 Utah 17, 189 P. 409 (1920).


. 19 Utah 2d 56, 426 P.2d 6 (1967).